JUDGMENT

                              Court of Appeals
                          First District of Texas
                              NO. 01-18-00575-CV

 BIG CITY CARS SALES, L.L.C. AND MUKESH MANSUKHANI, Appellants

                                        V.

                       VEROS CREDIT, L.L.C., Appellee

    Appeal from the County Court at Law No. 3 and Probate Court of Brazoria
                        County. (Tr. Ct. No. CI57283).

      This case is an appeal from the judgment signed by the trial court on June 1,
2018. After due consideration, the Court grants the appellants’ motion to dismiss
the appeal. Accordingly, the Court dismisses the appeal.

      The Court orders that costs be taxed against the party incurring the same.

      The Court orders that this decision be certified below for observance.

Judgment rendered November 27, 2018.

Per curiam opinion delivered by panel consisting of Justices Keyes, Massengale, and
Brown.